- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 March 29 , 2011 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 28 March 2011 Novo Nordisk A/S – Share repurchase programme On 2 February 2011 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.0 billion in the period from 2 February 2011 to 26 April 2011. Since the announcement as of 21 March 2011, the following transactions have been made under the programme: Number of shares Average purchase price Transaction value, DKK Accumulated, last announcement 1,738,000 1,138,679,882 21 March 2011 50,000 653.8460 32,692,300 22 March 2011 52,500 648.7900 34,061,475 23 March 2011 45,000 649.3634 29,221,353 24 March 2011 45,000 641.1950 28,853,775 25 March 2011 60,000 638.5083 38,310,498 Accumulated under the programme 1,990,500 1,301,819,283 Transactions related to Novo Nordisk’s incentive programmes have resulted in an increase of 46,527 B shares in Novo Nordisk’s holding of treasury shares in the period from 21 March 2011 to 25 March 2011. The shares in these transactions were not part of the Safe Harbour repurchase programme. Company Announcement no 19 / 2011 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 With the transactions stated above, Novo Nordisk owns a total of 29,247,509 treasury shares, corresponding to 4.9% of the share capital. The total amount of shares in the company is 600,000,000 including treasury shares. Novo Nordisk expects to repurchase B shares worth DKK 10.0 billion during 2011. As of 25 March 2011, Novo Nordisk has repurchased a total of 1,990,500 B shares equal to a transaction value of DKK Novo Nordisk is a global healthcare company with 87 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy.
